MUNSON, J.
The justification of the defendants depends upon the sufficiency of the warrants under which the plaintiff was committed. An officer is justified in executing a process that is good upon its face. Gage v. Barnes, 11 Vt. 195; Churchill v. Churchill, 12 Vt. 661. It is not claimed that the case discloses any ground on which the magistrate can be held liable, if the warrants are sufficient to justify the officer.
It appears from the warrants that the plaintiff was brought before the defendant Silsby, a justice of the peace,' on the nth day of May, 1892, by the defendant Warren as special prosecutor, charged with having been found intoxicated on the *3135th day of that month. This recital indicates that the proceeding against the plaintiff was under R. L., 3812, as amended by No. 36, Acts of 1888, and that her disclosure was required by virtue of No. 127, Acts of 1884. It certainly fails to show a summary arrest under R. L., 3814, anda disclosure under R. L., 3816. The difference between the proceeding under R. L., 3812, and that underR. L., 3814, is explained in Re Emma Pierce, 46 Vt. 374.
The form of a warrant of commitment given in R. L., 3864, was prepared for use upon a refusal to disclose under the requirements of R. L., 3816, and is not entirely applicable to a case of refusal under No. 127, Acts of 1884. The magistrate made use of this form in drawing the warrants in question, omitting such parts "as refer to a disturbance of the public peace. But if the warrants fairly show an authority to commit for a refusal to disclose after a conviction under R. L., 3812, they are a sufficient justification.
The statement in the warrants that the plaintiff was charged with having been found intoxicated, embodies a correct designation of the offense punishable under R. L., 3812. If the warrants fairly show a legal conviction of that offense, they show that the magistrate had authority, under No. 127, Acts of 1884, to commit the plaintifffor a refusal to disclose. The plaintiff claims that both warrants are defective in that they fail to show this conviction.
The court is authorized to require this disclosure when the person is “convicted.” The plaintiff contends that a conviction consists in a judgment of the court that the respondent is guilty. The judgment rendered against the defendant in a criminal proceeding is that which declares his punishment, and it is usually denominated the sentence. Rap. Dict. Tit. judgment s. 23; Bouv. Dict. Tit. sentence; 1 Chit. Cr. Law. 701 et seq. While the term “ conviction” may refer to the judgment or sentence of the court, it ordinarily refers to the ascertainment of the respondent’s guilt. The *314King v. Turner, 15 East 570; Com. v. Lockwood, 109 Mass. 323 : 12 Am. Rep. 699. The judgment on verdict, or other judicial declaration, which sometimes precedes the sentence, is not needed to complete the finding of guilt. That is ascertained whenever a plea or verdict of guilty is accepted and entered of record. So these warrants are not made defective by their failure to recite the rendition of a judgment, unless the statute requiring a disclosure upon conviction be held to refer to the judgment. But the term “ convicted,’’ as here used, evidently refers to the ascertainment of guilt, and not to the judgment of the court. The ground for re-quiring a disclosure regarding the procurement of liquor is complete when the fact of intoxication is established. There is nothing involved in the disclosure nor its consequences that depends upon a previous rendition of judgment.
It is sufficient, then, if the warrants fairly disclose a conviction in the usual sense of the term. A conviction could be had only by an admission of guilt or the verdict of a jury. R. L., 1612. The first warrant recites a finding by the justice that the respondent had been intoxicated. A majority of the court think the fair meaning of this is that the plaintiff was adjudged guilty by the court upon proceedings previously had in due course. The writer of the opinion is unable to concur in this view, and would hold the first warrant insufficient. But to the second warrant there is a preliminary recital that the respondent had pleaded guilty to the charge of intoxication. Upon this recital, the further statement of her having been found by the justice to have been intoxicated, could not be taken to disclose an illegal trial.

Judgment affirmed.